 204DECISIONS OF NATIONAL LABOR RELATIONS BOARDAmerican Radiator and Standard Sanitary Corporation(Louis-villeWorks)andGeneral Drivers, Warehousemen and Help-ers, Local Union No. 89, International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of America,AFL-CIO,Petitioner.Case No. 9-RC-3108.October 29, 1957DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Alvin Schwartz, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Leedom and MembersMurdock and Rodgers].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved herein claim to represent cer-tain employees of the Employer.'3.The Employer is a Delaware corporation engaged in the manu-facture of brass and enamel fixtures. Its only facility involved inthis proceeding is its plant located in Louisville, Kentucky.The Petitioner seeks to sever a unit composed of approximately 300employees in 52 classifications from a plantwide unit currently rep-resented by the Standard Allied Trades Council, AFL-CIO, herein-after referred to as the Council?The Employer contends that : (1)The petition is barred by various existing contracts; 3 and (2) the unitrequested by the Petitioner is based upon extent of organization andis, in any event, inappropriate for bargaining purposes.41The following labor organizations were permitted to intervene in this proceeding onthe basis of their contractual interests : Local No. 214, International Molders andFoundry Workers Union of North America, AFL-CIO ; Local No. 66, Metal Polishers—Buffets, Platers and Helpers International Union, AFL-CIO ; Local No. 2971, UnitedBrotherhood of Carpenters and Joiners of America,AFL-CIO ; LocalUnions Nos. 681,1344, and 1390, District Lodge No. 27, International Association of Machinists, AFL-CIO;.and Standard Allied Trades Council, AFL-CIO.The nature of the contracts betweenthese unions and the Employer is discussed hereinafter in the text.2 There are approximately 2,900 production and maintenance employees in the plantwide.unit currently represented by the Council.aAt the hearing,the Employer urged three separate contracts as a bar to this petition-However,in its brief filed with the Board,the Employer does not renew this contentionand has presumably abandoned it. In any event,we find no contract bar, as two of thecontracts urged as a bar by the Employer were opened by timely notice and have sinceexpired, and the third contract alleged as a bar clearly contains no substantive terms, butmerely sets forth the collective-bargaining objectives of the parties in general terms andan agreed-upon procedure for thereafter reaching agreement thereon. SeeBethlehem SteelCo., 95 NLRB 1508, 1510, and cases cited therein.4In view of our decision herein,we find it unnecessary to pass upon this contentionand the motion to dismiss based thereon.119 NLRB No. 32. AMERICAN RADIATOR AND STANDARD SANITARY CORPORATION205On. July 29, 1941, pursuant to a Board-conducted elections theCouncil was certified as exclusive bargaining representative for aunit composed of "all employees" of the Employer. The Employerand the Council have since executed successive contracts covering allthe Employer's production and maintenance employees, except ap-proximately 31 patternmakers,s the most recent contract between theseparties having been in effect from April 21, 1955, to April 20, 1957.Negotiations for a new agreement were in progress at the date of thehearing.The 1955 agreement between the Council and the Employer (like allprior agreements between these parties) covers many substantiveterms and conditions of employment, and is referred to hereinafteras the master agreement.' It was negotiated by a bargaining com-mittee, which included representatives of the 14 local unions affiliatedwith the Council, including the Petitioner, and was executed by thepresident of the Council and such representatives of the local unions.Article II of the master agreement states that its purpose is to in-corporate ". . . all terms and provisions which properly belong ina collective bargaining agreement, excepting only wages, both straighttime and piece work rates, departmental and/or classification seniorityas provided for in Section 2 of Article V, working conditions, andhours peculiar to the individual crafts or department involved...."Article III of the master agreement authorizes the Employer and theindividual local unions to negotiate separately with respect to theforegoing items.Article II of the master agreement also contains aclause making all such individual agreements ".. . subject in all re-spects to the terms and provisions of this Master Agreement. . . ."Since the first master agreement between the Employer and theCouncil in 1941, the 14 local unions affiliated with the Council, in-cluding the Petitioner, have negotiated supplemental agreementswith the Employer covering specified categories of employees, anddealing mainly with wages, overtime, and certain aspects of seniority.These. agreements also implement the union-security and checkoffprovision of the master contract.Prior to the filing of the petition in the instant case, the Petitionerrequested exclusive recognition by the Employer as bargaining agentfor all employees who hold membership in Petitioner. The Employerrefused this request for exclusive recognition and informed the Peti-tioner that the Employer would continue to recognize it only to thelimited extent authorized by articles II and III of the Employer's6 Case No. 9-R-570 (not reported in printed volumes of Board Decisions and Orders).9The Patternmakers'League is currently the separate,certified bargaining representa-tive for these employees.4 The substantive terms and conditions of employment contained in the master agreementincludes such matters as union security,seniority,hours of work,arbitration,holidays,vacations,overtime pay, and a bonus plan. 206DECISIONS OF NATIONAL LABOR RELATIONS BOARDmaster agreement with the Council, the certified bargaining repre-sentative for the employees involved.At the date of the hearing, aseries of bargaining sessions had already been held,between the Coun-cil and the Employer relating to a new master agreement.8 The rec-ord shows that Petitioner's representatives have joined with delegatesfrom the other local unions which are affiliated with the Council andhave participated in these bargaining meetings with the Employer onbehalf of the Council, the customary collective-bargaining procedurewhich has prevailed in negotiating the master agreements since theCouncil's certification in 1941.It is clear that, both prior to, and since the filing of, the petitionin the case at bar, the Petitioner has been participating in the Council'snegotiations with the Employer for a new master agreement in thesame manner as it has participated for the past 17 years. Thus, at thedate of the hearing Petitioner was engaged in bargaining with respectto the overall unit while at the same time seeking to sever a segmentof that unit.'Furthermore, the Petitioner has evinced no intent towithdraw from the Council or to abandon its past practice of bargain-ing for its members through the certified bargaining agent.On thecontrary, Petitioner stated at the hearing that it would adhere to a newmaster agreement, if ratified by its members. In view of the forego-ing, the Petitioner has, in our opinion, taken a position wholly incon-sistent with its attempt to establish that a question concerning repre-sentation exists with respect to the employees it here seeks to sever,and we so find.10We further find that, in these circumstances, it willnot effectuate the purposes of the Act to permit the Petitioner to pro-ceed with its petition.llAccordingly, we shall dismiss the instantpetition.8In addition to these meetings,three bargaining sessions had been held between thePetitioner and the Employer relating to a new supplemental agreement.9 The Petitioner contends,in effect,that in view of the history of bargaining by thePetitioner for supplemental contracts the Board should not treat this case as involvingseverance but should treat'the Petitioner as the sole recognized representative of the.employees covered by its separate agreement and should find that such employees con-stitute an established,separate unit,and not part of a plantwide unit represented, by theCouncil.Petitioner cites Case No. 9-RC-3058 issued on June 14, 1957 (not reported inprinted volumes of Board Decisions and Orders),involving the instant plant. In that casea union not affiliated with the Council sought to represent part of,the group of employeescovered by the supplemental agreement between the Employer and Local No. 681, DistrictLodge 27,. International Association of Machinists,AFL-CIO.TheBoard there statedthat the employees sought "are presently in the unit represented by'IAM," and directed it_self-determination election,placing only the, petitioner and IAM on the ballot.However,the Board'saction in that case is not to be construed as a, finding that the employeessought. were not part of a plantwide unit.represented by the Council.' The issue 'whetherthe bargaining on 'a plantwide basis or on the basis of separate groups of employees wascontrolling for the purpose of determining the appropriate unit was not before the Board,the sole issue being whether a segment of the group claimed bythe JAMmight be severedfrom the rest of that group.However,upon the record before us, we find that there hasbeen effective bargaining on a plantwide basis, so that the 'instant petition is in effect onefor severance of part of an existing unit.IoHollingsworth &Whitney Division of Scott Paper Company,115 NLRB 15lit errnational Paper Coinpany,115 NLRB 17.'" Ibid. OREGON TEAMSTERS' SECURITY PLAN OFFICE207We find,therefore, thatno question affecting commerce exists con-cerning the representation of employees of the Employer within themeaning of Section 9 (c) (1) and.Section 2 (6) and(7) of the Act.[The Board dismissed the petition.]Oregon Teamsters'Security Plan Office and William C. Earhart,Administrator thereof,and of Teamsters Security Administra,tion Fund,and Warehousemen Local No. 206, affiliated withthe International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America,AFL-CIO ;InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and.Helpers of America,AFL-CIOand Teamsters Building Asso,ciation,Inc.; International Brotherhood of Teamsters, Chauf,feurs,Warehousemen and Helpers of America,AFL-CIO,,and its Local No. 223,Grocery,Meat, Motorcycle and Miscel-laneousDrivers;Warehousemen Local No. 206, affiliatedwith the International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,AFL-CIO; Inter-national Brotherhood of Teamsters,Chauffeurs,Warehouse-.men and Helpers of America,AFL-CIOand Joint Council ofDrivers,No. 37;InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,AFL-CIO,and its agents,John J.Sweeney, and Oregon Teamsters' Se-curity Plan Office,and William C. Earhart,Administratorthereof,and of Teamsters Security Administration-FundandOffice Employes International Union,Local No.11.Cases Nos.36-CA-410, 36-CA-637, 36-CA-638, 36-CA-639, 36-CA-647, and36-CA-61.8.October 30,1967SUPPLEMENTAL DECISION AND ORDEROn January 10, 1955, Trial Examiner Martin S. Bennett issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist there--from and take certain affirmative action, as set forth in the copy ofthe Intermediate Report attached to the original Decision and Orderherein.Thereafter, the Respondents, the General Counsel, and theCharging Union filed exceptions together with supporting briefs.On August 25, 1955, the majority of the Board dismissed the com-plaints with respect to all the Respondents for jurisdictional reasons.'This decision was affirmed by the United States Court of Appeals for.1113 NLRB987 (Members Leedom and Rodgers dissented).119 NLRB No. 31.